EXHIBIT 10.4

 

EXECUTION COPY

 

LIBERTY MEDIA

 

LATIN AMERICA PURCHASE AGREEMENT

 

by and between

 

Liberty Media International, Inc.

 

and

 

The DIRECTV Group, Inc.

 

Dated as of

 

October 8, 2004



--------------------------------------------------------------------------------

EXECUTION COPY

 

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

ARTICLE 1   DEFINITIONS    2           1.1   Definitions    2   ARTICLE 2  
PURCHASE AND SALE OF INTERESTS    3           2.1   Brazil Transaction    3  
        2.2   Mexico Transaction    3           2.3   MTS Platform Transaction
   3           2.4   Release of Guarantees    3   ARTICLE 3   PURCHASE PRICE   
4           3.1   Purchase Price; Payment.    4           3.2   Tax Reporting   
4           3.3   No Liberty Funding    5   ARTICLE 4   REPRESENTATIONS AND
WARRANTIES    5           4.1   Representations and Warranties of Liberty    5  
        4.2   Representations and Warranties of DIRECTV    10 ARTICLE 5  
CERTAIN COVENANTS    11         5.1   Confidentiality    11         5.2  
Publicity    11         5.3   Governmental Consents    12         5.4  
Satisfaction of Conditions; Consummation of Transactions    12         5.5  
Failure to Consummate    12 ARTICLE 6   CONDITIONS TO BRAZIL CLOSING AND MEXICO
OPTION CLOSING    13         6.1   Conditions to the Brazil Closing    13
        6.2   Conditions to the Mexico Option Closing    14 ARTICLE 7   THE
CLOSINGS    15         7.1   Place of Closings    15         7.2   Dates of
Closing.    15         7.3   Deliveries at the Brazil Closing    16         7.4
  Deliveries at the Mexico Option Closing    16         7.5   Deliveries at MTS
Platform Closing    16 ARTICLE 8   POST-CLOSING COVENANTS    17         8.1  
Post-Closing Notifications    17 ARTICLE 9   INDEMNIFICATION    18         9.1  
Indemnification    18         9.2   Defense of Claims.    18         9.3  
Survival of Representations and Warranties    20 ARTICLE  10   TAX MATTERS    20
        10.1   Termination of Existing Liberty Brasil Tax Sharing Agreements   
20         10.2   Liberty Brazil Tax Return Responsibility    20         10.3  
Amended Tax Returns    21         10.4   Allocations for Straddle Periods    21

 

i



--------------------------------------------------------------------------------

EXECUTION COPY

 

        10.5

  

Post-Closing Tax Audits

   21

        10.6

  

Post-Closing Tax Assistance

   22

        10.7

  

Transfer Taxes

   23

        10.8

  

DIRECTV Representations and Warranties and Covenants

   23

ARTICLE  11

  

TERMINATION

   23

        11.1

  

Rights to Terminate

   23

        11.2

  

Effect of Termination

   24

ARTICLE  12

  

MISCELLANEOUS PROVISIONS

   24

        12.1

  

Notices

   24

        12.2

  

Severability

   25

        12.3

  

Specific Performance; Other Remedies

   25

        12.4

  

Successors and Assigns

   25

        12.5

  

Waiver of Compliance

   26

        12.6

  

Entire Agreement

   26

        12.7

  

Amendments and Supplements

   26

        12.8

  

Rights of the Parties

   26

        12.9

  

Further Assurances

   26

        12.10

  

Governing Law

   26

        12.11

  

Choice of Forum.

   26

        12.12

  

Execution in Counterparts

   27

        12.13

  

Expenses

   27

        12.14

  

References and Titles

   27

 

ii



--------------------------------------------------------------------------------

EXECUTION COPY

 

LIST OF SCHEDULES

TO LIBERTY MEDIA LATIN AMERICA PURCHASE AGREEMENT

 

Schedule

--------------------------------------------------------------------------------

  

Description

--------------------------------------------------------------------------------

Schedule 4.1.4

  

Liberty Governmental Consents

Schedule 4.1.5.4

  

Equity Interests in Sky Brasil

Schedule 4.1.6.3

  

Equity Interests in Innova

Schedule 4.1.7.3

  

MTS Partnership Interests

Schedule 4.2.4

  

DIRECTV Governmental Consents

 

LIST OF EXHIBITS

TO LATIN AMERICA PURCHASE AGREEMENT

 

Exhibit

--------------------------------------------------------------------------------

  

Description

--------------------------------------------------------------------------------

Exhibit 1

  

Definitions

Exhibit 2

  

Related Agreements

Exhibit 3

  

Form of Assignment and Assumption Agreement

 

1



--------------------------------------------------------------------------------

EXECUTION COPY

 

LIBERTY MEDIA LATIN AMERICA PURCHASE AGREEMENT

 

This Liberty Media Latin America Purchase Agreement (this “Agreement”) is made
and entered into as of October 8, 2004, by and between Liberty Media
International, Inc., a Delaware corporation (“Liberty”), and The DIRECTV Group,
Inc., a Delaware corporation (“DIRECTV”).

 

RECITALS

 

A. As of the date hereof, Liberty indirectly owns approximately:

 

(i) 10% of the outstanding equity of Sky Brasil Serviços Ltda., a Brazilian
limited liability company (“Sky Brasil”) that is engaged in the business of
developing and distributing television, audio and related entertainment
programming services through direct-to-home satellite transmission (the “DTH
Business”) in Brazil;

 

(ii) 10% of the outstanding equity of Innova Holdings, S. de R.L. de C.V., a
Mexican limited liability company with variable capital (“Innova Holdings”),
and, without taking into consideration Liberty’s indirect interest in equity of
Innova held through Innova Holdings, approximately 2.320233% of the outstanding
equity of Innova, S. de R.L. de C.V., a Mexican limited liability company with
variable capital (“Innova”), which is directly engaged in the DTH Business in
Mexico;

 

(iii) 10% of the outstanding (and fully diluted) equity of Sky Multi-Country
Partners, a Delaware general partnership (“MCOP”) that is engaged in the DTH
Business in Chile and Colombia;

 

(iv) 10% of the outstanding (and fully diluted) equity of DTH Techco Partners, a
Delaware general partnership (“Techco”) that owns and operates the satellite
broadcast center that services Sky Brasil, Innova and MCOP; and

 

(v) 10% of the outstanding (and fully diluted) equity of Sky Latin America
Partners, a Delaware general partnership (“Sky Partners” and, together with MCOP
and Techco, the “MTS Platform”) that provides management services to Sky Brasil,
Innova and MCOP through its subsidiaries Sky Latin America, LLC and Sky
Entertainment Programming Latin America, LLC.

 

B. DIRECTV desires to acquire from Liberty, and Liberty desires to sell, assign
and transfer to DIRECTV, all of Liberty’s direct and indirect equity interests
in (a) Sky Brasil, which interests are held directly by Liberty Brasil DTH
Ltda., a Brazilian limitada (“Liberty Brasil”), which is owned 99% by Liberty
Brazil DTH, Inc., a Colorado corporation (“Liberty Brazil US 1”), and 1% by
Liberty International DTH, Inc., a Colorado corporation (“Liberty Brazil US 2”)
and, together with Liberty Brazil US 1, “Liberty Brazil US”); (b) Innova and
Innova Holdings, which interests are held directly by Liberty Mexico DTH, Inc.,
a Colorado corporation (“Liberty Mexico”); and (c) the MTS Platform, which
includes partnership interests in

 

1



--------------------------------------------------------------------------------

EXECUTION COPY

 

(i) MCOP, which interest is held directly by Liberty Multicountry DTH, Inc., a
Colorado corporation; (ii) Techco, which interest is held directly by Liberty
International DTH, Inc., a Colorado corporation; and (iii) Sky Partners, which
interest is held directly by Liberty Latin Partners, Inc., a Delaware
corporation.

 

C. Concurrently with the execution and delivery of this Agreement, DIRECTV is
entering into agreements with (i) The News Corporation Limited, an Australian
corporation (“News”), to acquire from News all of News’ indirect right, title
and interest in and to News’ equity and other ownership interests in Sky Brasil,
Innova and the MTS Platform (such agreement, the “News/DIRECTV Latin America
Purchase Agreement”), (ii) Globo Comunicações é Participações, a Brazilian
company (“Globo”), and News with respect to the combination of the businesses of
Sky Brasil and Galaxy Brasil Ltda., a Brazilian limited liability company and an
indirect majority-owned subsidiary of DIRECTV, (iii) Globo, to acquire from
Globo all of Globo’s indirect equity interests in the MTS Platform, and (iv)
Grupo Televisa S.A., a Mexican company (“Televisa”), to acquire from Televisa
all of Televisa’s indirect equity interests in MCOP and Sky Partners
(collectively, the “DIRECTV Other Purchase Agreements”).

 

D. Concurrently with the execution and delivery of this Agreement, DIRECTV,
Globo, Liberty, News, Televisa and certain of their respective Affiliates, as
applicable, are entering into the agreements set forth on Exhibit 2
(collectively with the DIRECTV Other Purchase Agreements, the “Related
Agreements”).

 

E. Concurrently with the execution and delivery of this Agreement, each of
Globo, Liberty, News and Televisa is executing and delivering its respective
Acknowledgement and Consent in respect all or certain of the Related Agreements.

 

F. Liberty and DIRECTV desire to enter into this Agreement in order to evidence
certain agreements between them regarding the purchases of the interests
described in Recital B and other matters as set forth herein.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the respective representations, warranties,
covenants, agreements and conditions hereinafter set forth, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

 

ARTICLE 1

DEFINITIONS

 

1.1 Definitions. Capitalized terms used but not defined in this Agreement have
the meanings given to them in Exhibit 1.

 

2



--------------------------------------------------------------------------------

EXECUTION COPY

 

ARTICLE 2

PURCHASE AND SALE OF interests

 

2.1 Brazil Transaction. Subject to satisfaction or proper waiver of the
conditions set forth in Section 6.1, at the Brazil Closing, Liberty shall cause
Liberty Brazil US to sell, assign and transfer to the Purchaser, and the
Purchaser shall purchase from Liberty Brazil US all of the then outstanding
quotas and other equity interests in Liberty Brasil (the “Liberty Brasil
Quotas”), free and clear of all Liens other than Permitted Liens.

 

2.2 Mexico Transaction

 

(a) Liberty hereby grants to DIRECTV or its designee the irrevocable option (the
“Mexico Option”) to acquire from Liberty Mexico all of the Innova Shares, free
and clear of all Liens other than Permitted Liens.

 

(b) Subject to Liberty’s rights pursuant to Section 2.2(c), DIRECTV may exercise
the Mexico Option at such time as it determines, provided that all of the
conditions set forth in Section 6.2 have been satisfied or properly waived.
DIRECTV shall give Liberty at least two Business Days’ prior written notice of
the exercise of the Mexico Option (“Exercise Notice”). Subject to the
satisfaction or proper waiver of the conditions set forth in Section 6.2, at the
Mexico Option Closing, Liberty shall cause Liberty Mexico to sell, assign and
transfer to the Purchaser, and the Purchaser shall purchase from Liberty Mexico,
all of the Innova Shares, free and clear of all Liens other than Permitted
Liens.

 

(c) If the Mexico Option has not been exercised on or before the earlier of (i)
the Determination Date, (ii) the date on which DIRECTV exercises News Mexico
Option 2 and (iii) the second anniversary of the date hereof, then Liberty may
at its sole option, by written notice to DIRECTV, require DIRECTV to purchase
from Liberty Mexico all of the Innova Shares, as provided in Section 2.2(b),
within two (2) Business Days after such notice is received by DIRECTV, provided
that all of the conditions set forth in Section 6.2 have been satisfied or
properly waived.

 

2.3 MTS Platform Transaction. At the MTS Platform Closing, which shall occur
upon the full execution and delivery of this Agreement and the simultaneous
delivery of the documents set forth in Section 7.5, Liberty shall cause the
Liberty MTS Entities to sell, transfer and assign to the Purchaser, and the
Purchaser shall purchase from the Liberty MTS Entities, all of the MTS
Partnership Interests, free and clear of all Liens other than Permitted Liens.

 

2.4 Release of Guarantees

 

(a) As of the date hereof, Liberty shall be released from its obligations to
PanAmSat under the Brazil PAS Guarantee, the Mexico PAS Guarantee and the MTS
PAS Guarantee. Concurrently with the execution and delivery of this Agreement,
DIRECTV shall cause to be delivered to Liberty the PanAmSat Release.

 

(b) Effective on or before December 31, 2004, Liberty shall be released of its
obligations to the Equipment Lessors under the MTS Equipment Lease Guarantee.
From the date hereof until the effective time of the MTS Equipment Lease
Release, any Loss incurred or suffered by Liberty in connection with the MTS
Equipment Lease Guarantee shall be subject to DIRECTV’s indemnification
obligations pursuant to Section 9.1.3.

 

3



--------------------------------------------------------------------------------

EXECUTION COPY

 

ARTICLE 3

PURCHASE PRICE

 

3.1 Purchase Price; Payment.

 

3.1.1 Allocation of Purchase Price. The aggregate purchase price to be paid by
DIRECTV in consideration for the Assets is $142 million (the “Purchase Price”).
The Purchase Price shall be allocated among the conveyances and assignments
contemplated by Article 2 as follows:

 

(a) $60 million (the “Liberty Brasil Purchase Price”) shall be payable in
respect of the Brazil Transaction;

 

(b) $88 million (the “Mexico Option Exercise Price”) shall be payable in respect
of the Mexico Transaction;

 

(c) Liberty shall be deemed to owe DIRECTV $6 million in cash (the “MTS Platform
Offset Amount”) in respect of the MTS Platform Transaction; and

 

(d) No amount of the Purchase Price shall be payable in respect of the grant of
the Mexico Option.

 

3.1.2 Payment of Purchase Price

 

3.1.2.1 Within ten (10) Business Days following the date of this Agreement,
DIRECTV shall deliver to Liberty, or to such Liberty Affiliate(s) as Liberty
shall designate in writing, the aggregate amount of $54 million (the “Initial
Cash Payment”), which represents the Liberty Brasil Purchase Price, reduced by
the MTS Platform Offset Amount. Delivery of the Initial Cash Payment shall
constitute payment in full of the Liberty Brasil Purchase Price. In the event
that this Agreement is terminated in respect of the Brazil Transaction before
the Brazil Transaction is consummated pursuant to this Agreement then, within
two (2) Business Days following such termination, Liberty shall repay, or shall
cause to be repaid, to DIRECTV the Liberty Brasil Purchase Price in accordance
with Section 3.1.2.3.

 

3.1.2.2 The Mexico Option Exercise Price shall be paid by the Purchaser to
Liberty Mexico at the Mexico Option Closing.

 

3.1.2.3 Payments that become owing pursuant to this Section 3.1.2, shall be made
by wire transfer of immediately available funds to the persons and account(s)
designated in writing by the receiving Party not later than two (2) Business
Days prior to the applicable payment date.

 

3.2 Tax Reporting. In connection with the filing of any Tax Returns or otherwise
for any Tax purposes, neither of the parties hereto shall take any Tax position,
nor shall either of the parties permit any of their respective Affiliates to
take any Tax position, that is inconsistent with the allocation of the Purchase
Price set forth in Section 3.1.1, unless required to do so by applicable law and
after prior written notice thereof to the other party.

 

4



--------------------------------------------------------------------------------

EXECUTION COPY

 

3.3 No Liberty Funding. After the execution of this Agreement, Liberty and its
Affiliates shall have no obligation, nor shall Liberty or any of Affiliates have
any right, to provide funding in the form of capital contributions, share
subscriptions, loans or otherwise to Sky Brasil, Innova, Innova Holdings, Sky
Partners, MCOP or Techco, and any agreement that contains a conflicting
provision shall be deemed to be amended hereby.

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

 

4.1 Representations and Warranties of Liberty. Liberty hereby represents and
warrants to DIRECTV as follows, as of the date hereof and, except with respect
to the representations and warranties set forth in Section 4.1.4, as of each
applicable Closing:

 

4.1.1 Due Organization. Liberty is a corporation, duly organized, validly
existing and in good standing under the laws of the State of Delaware.

 

4.1.2 Authority of Liberty. Liberty has the requisite corporate power and
authority to execute, deliver and perform its obligations under this Agreement
and to consummate the transactions contemplated hereby. As of the applicable
Closing, each of Liberty and its Affiliates will have the requisite corporate or
similar power and authority to execute, deliver and perform its obligations
under each Transaction Document to which it is a party and to consummate the
transactions contemplated thereby. Liberty has the requisite power and authority
to cause its Affiliates to take the actions specified herein to be taken by such
Affiliates, including without limitation the sale, assignment and transfer to
the Purchaser of the Liberty Brasil Quotas, the Innova Shares (on exercise of
the Mexico Option) and the MTS Partnership Interests.

 

4.1.3 Binding Obligation of Liberty. This Agreement has been duly executed and
delivered by Liberty and (assuming due authorization, execution and delivery of
this Agreement by DIRECTV) constitutes a legal, valid and binding obligation of
Liberty, enforceable against Liberty in accordance with its terms. As of the
applicable Closing, each of the Transaction Documents to which Liberty and/or
any of its Affiliates is a party will have been duly executed and delivered by
Liberty and/or such Affiliate(s) and (assuming due authorization, execution and
delivery of this Agreement by DIRECTV and/or the Purchaser, as applicable) will
constitute a legal, valid and binding obligation of Liberty and each of its
Affiliates that is a party thereto, enforceable against Liberty and such
Affiliate(s) in accordance with its terms.

 

4.1.4 No Conflict; Required Filings and Consents. The execution, delivery and
performance of this Agreement by Liberty, the execution, delivery and
performance of each of the Transaction Documents by Liberty and/or any of its
Affiliates that is a party to such Transaction Document, and the consummation of
the transactions contemplated hereby and thereby do not and will not (a)
conflict with or result in any violation of (with or without notice or lapse of
time, or both) any provision of the Organizational Documents of Liberty or such
Affiliate, (b) conflict with, result in any violation of or constitute a default
under (with or without

 

5



--------------------------------------------------------------------------------

EXECUTION COPY

 

notice or lapse of time, or both), or give rise to a right of termination,
cancellation or acceleration of any obligation or the loss of a benefit under,
any material contract, permit, order, judgment or decree to which Liberty or any
such Affiliate is a party or by which any of Liberty’s or such Affiliate’s
properties are bound, (c) subject to obtaining the Governmental Consents
described in Schedule 4.1.4 constitute a violation of any Law, judgment, order
or decree applicable to Liberty, such Affiliate or any of their respective
assets, or (d) result in the creation of any Lien upon any of the assets of
Liberty or such Affiliate, except in the case of clause (b) for any such
conflicts, violations, defaults, rights or losses that would not reasonably be
expected to impair the ability of Liberty or such Affiliate to execute, deliver
and perform its obligations under this Agreement and the Transaction Documents
to which it is a party or to consummate the transactions contemplated hereby and
thereby. Except for the matters described in Schedule 4.1.4, no Governmental
Consent or third party consent is required to be obtained or made by or with
respect to Liberty or any of its Affiliates in connection with the execution and
delivery of this Agreement or any Transaction Document or the performance by
Liberty or any of its Affiliates of its obligations hereunder or thereunder
(including the consummation by Liberty or any of its Affiliates of the
transactions contemplated hereby or thereby), except for any that would not
materially impair Liberty’s or any such Affiliate’s ability to execute and
deliver this Agreement and the Transaction Documents to which it is a party and
to consummate the transactions contemplated hereby and thereby.

 

4.1.5 Brazil Transaction.

 

4.1.5.1 Due Organization of Liberty Brasil and Liberty Brazil US. Liberty Brasil
is a Brazilian limitada duly organized, validly existing and in good standing
under the laws of the Republic of Brazil. Liberty Brazil US 1 is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Colorado. Liberty Brazil US 2 is a corporation duly organized, validly
existing and in good standing under the laws of the State of Colorado.

 

4.1.5.2 Compliance with Organizational Documents. None of Liberty, Liberty
Brazil US nor any of their Affiliates is in violation, breach or default of or
under any of the Organizational Documents of, or other agreements with, Liberty
Brazil US, Liberty Brasil or Sky Brasil.

 

4.1.5.3 Ownership of Liberty Brasil. The Liberty Brasil Quotas to be transferred
to the Purchaser at the Brazil Closing (a) represent all of the issued and
outstanding equity interests in Liberty Brasil, (b) are duly authorized, validly
issued and outstanding, fully paid and non-assessable, and (c) are held,
beneficially and of record, by Liberty Brazil US, free and clear of all Liens
other than Permitted Liens. There are no outstanding (x) securities convertible
into or exchangeable or exercisable for any quotas or other securities of
Liberty Brasil; (y) options, rights (preemptive or otherwise) or warrants or
other rights (whether matured, exercisable, contingent, conditional or
otherwise) to purchase or subscribe for any quotas or other securities of
Liberty Brasil; or (z) contracts or other agreements affecting or relating to
the voting, issuance, purchase, redemption, repurchase or transfer of any quotas
or other securities of Liberty Brasil.

 

6



--------------------------------------------------------------------------------

EXECUTION COPY

 

4.1.5.4 Equity Interests of Sky Brasil. Schedule 4.1.5.4 reflects all of the
quotas in Sky Brasil to which Liberty Brasil has record and beneficial
ownership. Liberty Brasil does not own any unconverted quotaholder funding (in
the form of “AFAC” or otherwise). The quotas reflected in Schedule
4.1.5.4collectively (a) represent all of Liberty’s direct and indirect interests
in Sky Brasil, (b) are duly authorized, validly issued and outstanding, fully
paid and nonassessable and (c) are held directly by Liberty Brasil, free and
clear of all Liens other than Permitted Liens. Liberty shall update Schedule
4.1.5.4 at the Brazil Closing to reflect any additional quotas in Sky Brasil or
unconverted quotaholder funding of Sky Brasil owned, directly or indirectly, by
Liberty as of the Brazil Closing.

 

4.1.5.5 No Rights in Sky Brasil Shares. Except as set forth in the Related
Agreements, there are no outstanding (a) securities convertible into or
exchangeable or exercisable for any of the equity interests in Sky Brasil
directly or indirectly owned by Liberty; (b) options, rights (preemptive or
otherwise) or warrants or other rights to purchase or to subscribe for any of
the equity interests in Sky Brasil directly or indirectly owned by Liberty; or
(c) contracts or other agreements affecting or relating to the voting, issuance,
purchase, redemption, repurchase or transfer of any of the equity interests in
Sky Brasil directly or indirectly owned by Liberty.

 

4.1.5.6 Transfer of Liberty Brasil Quotas. At the Brazil Closing, Liberty Brazil
US will transfer to the Purchaser record and beneficial ownership of, and the
Purchaser shall acquire record and beneficial ownership of and good and valid
title to, all of the Liberty Brasil Quotas, free and clear of all Liens other
than Permitted Liens.

 

4.1.5.7 No Liabilities or Obligations of Liberty Brasil. As of the date of this
Agreement, Liberty Brasil is not subject to any capital call or other
requirement for funding in respect of Sky Brasil, other than any capital call or
requirement that has been fully funded by Liberty Brasil prior to the date
hereof. Liberty Brasil was formed solely for the purpose of holding, directly or
indirectly, equity interests in Sky Brasil. Since it’s formation, Liberty Brasil
also has held interests in Net Sat Overseas Limited, a Cayman Islands company.
No liabilities or obligations of Liberty Brasil that arise or have arisen prior
to the Brazil Closing shall be transferred to the Purchaser or any of its
Affiliates, other than liabilities or obligations arising under (i) the
Organizational Documents of Sky Brasil, or (ii) the Quotaholders’ Agreement.

 

4.1.5.8 No Transfer of Liabilities or Obligations of Liberty Brazil US. No
liabilities of Liberty Brazil US of any kind whatsoever (whether known or
unknown, whether asserted or unasserted, whether absolute or contingent, whether
accrued or unaccrued, whether matured or unmatured, whether liquidated or
unliquidated and whether due or to become due) shall be transferred or assigned
to, or otherwise give rise to any liability of, the Purchaser or DIRECTV as a
result of the Brazil Closing, other than liabilities or obligations under the
Organizational Documents of Liberty Brasil.

 

7



--------------------------------------------------------------------------------

EXECUTION COPY

 

4.1.6 Mexico Transaction.

 

4.1.6.1 Due Organization of Liberty Mexico. Liberty Mexico is a corporation,
duly organized, validly existing and in good standing under the laws of the
State of Colorado.

 

4.1.6.2 Compliance with Organizational Documents. None of Liberty, Liberty
Mexico nor any of their Affiliates is in violation, breach or default of or
under any of the Organizational Documents of, or other agreements with, Liberty
Mexico, Innova or Innova Holdings.

 

4.1.6.3 Ownership of Innova Shares. Schedule 4.1.6.3 reflects all of the equity
interests in Innova and Innova Holdings to which Liberty Mexico has record and
beneficial ownership. Such interests collectively (a) represent 10% of all of
the issued and outstanding equity in Innova Holdings as of the date of this
Agreement and approximately 2.320233% of all of the issued and outstanding
equity in Innova (without taking into consideration indirect holdings in equity
in Innova through Innova Holdings) as of the date of this Agreement, whether
such equity is in the form of social parts or other securities, (b) represent
all of Liberty’s direct and indirect interests in Innova and Innova Holdings,
(c) are duly authorized, validly issued and outstanding, fully paid and
nonassessable and (d) are held directly by Liberty Mexico, free and clear of all
Liens other than Permitted Liens. Liberty shall update Schedule 4.1.6.3 at the
Mexico Option Closing to reflect any additional equity interests relating to
Innova and Innova Holdings held directly or indirectly by Liberty at the Mexico
Option Closing.

 

4.1.6.4 Rights in Social Parts of Innova and Innova Holdings. Except as set
forth in the Related Agreements, and the North America DTH Platform Memorandum
of Understanding dated as of July 24, 1996, there are no outstanding (a)
securities convertible into or exchangeable or exercisable for any of the equity
interests in Innova or Innova Holdings directly or indirectly owned by Liberty;
(b) options, rights (preemptive or otherwise) or warrants or other rights to
purchase or to subscribe for any of the equity interests in Innova or Innova
Holdings directly or indirectly owned by Liberty, other than as provided in the
bylaws of Innova or Innova Holdings; or (c) contracts or other agreements
affecting or relating to the voting, issuance, purchase, redemption, repurchase
or transfer of any of the equity interests in Innova or Innova Holdings directly
or indirectly owned by Liberty.

 

4.1.6.5 Transfer of Innova Shares. At the Mexico Option Closing, Liberty Mexico
will transfer to the Purchaser record and beneficial ownership of, and the
Purchaser shall acquire record and beneficial ownership of and good and valid
title to, all of the Innova Shares, free and clear of all Liens other than
Permitted Liens.

 

4.1.6.6 No Transfer of Liabilities or Obligations of Liberty Mexico. No
liabilities or obligations of Liberty Mexico of any kind whatsoever (whether
known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether matured or unmatured, whether
liquidated or unliquidated and whether due or to become due) shall be
transferred or assigned to, or otherwise give rise to any liability of, the
purchaser or DIRECTV as a result of the Mexico Option Closing, other than
liabilities or obligations under the Organizational Documents of Innova or
Innova Holdings.

 

8



--------------------------------------------------------------------------------

EXECUTION COPY

 

 

4.1.7 MTS Platform Transaction.

 

4.1.7.1 Due Organization of the Liberty MTS Entities. Each of Liberty
Multicountry DTH, Inc. and Liberty International DTH Inc. is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Colorado. Liberty Latin Partners, Inc. is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware.

 

4.1.7.2 Compliance with Organizational Documents. None of Liberty, the Liberty
MTS Entities nor any of their Affiliates is in violation, breach or default of
or under any of the Organizational Documents of, or other agreements with, any
of the Liberty MTS Entities, MCOP, Techco or Sky Partners.

 

4.1.7.3 Ownership of the MTS Partnership Interests. Schedule 4.1.7.3 reflects
all of the equity interests in the MTS Platform to which the Liberty MTS
Entities have record and beneficial ownership. Such interests collectively
constitute the MTS Partnership Interests and (a) represent 10% of all of the
issued and outstanding partnership interests in each of MCOP, Techco and Sky
Partners, (b) represent all of Liberty’s direct and indirect equity interests in
the MTS Platform, (c) are duly authorized, validly issued and outstanding and
fully paid and (d) are held directly by the Liberty MTS Entities, free and clear
of all Liens other than Permitted Liens.

 

4.1.7.4 Rights in Securities of the MTS Platform. Except as set forth in the
Related Agreements, there are no outstanding (a) securities convertible into or
exchangeable or exercisable for any MTS Partnership Interests; (b) options,
rights (preemptive or otherwise) or warrants or other rights to purchase or to
subscribe for any MTS Partnership Interests; or (c) contracts or other
agreements affecting or relating to the voting, issuance, purchase, redemption,
repurchase or transfer of any MTS Partnership Interests.

 

4.1.7.5 Transfer of MTS Partnership Interests. At the MTS Platform Closing, the
Liberty MTS Entities shall transfer, and the Purchaser shall acquire record and
beneficial ownership of and good and valid title to, all of the MTS Partnership
Interests, free and clear of all Liens other than Permitted Liens.

 

4.1.7.6 No Transfer of Liabilities or Obligations of Liberty MTS Entities. No
liabilities or obligations of any of the Liberty MTS Entities of any kind
whatsoever (whether known or unknown, whether asserted or unasserted, whether
absolute or contingent, whether accrued or unaccrued, whether matured or
unmatured, whether liquidated or unliquidated and whether due or to become due)
shall be transferred or assigned to, or otherwise give rise to any liability of,
the Purchaser or DIRECTV as a result of the MTS Platform Closing, other than
liabilities or obligations under the MTS Partnership Agreements.

 

9



--------------------------------------------------------------------------------

4.2 Representations and Warranties of DIRECTV. As of the date hereof and as of
each applicable Closing, DIRECTV hereby represents and warrants to Liberty as
follows:

 

4.2.1 Due Organization of DIRECTV. DIRECTV is a corporation, duly organized,
validly existing and in good standing under the laws of the State of Delaware.

 

4.2.2 Authority of DIRECTV. DIRECTV has the requisite corporate power and
authority to execute, deliver and perform its obligations under this Agreement
and to consummate the transactions contemplated hereby. As of the applicable
Closing, each of DIRECTV and the Purchaser will have the requisite corporate or
similar power and authority to execute, deliver and perform its obligations
under each Transaction Document to which it is a party and to consummate the
transactions contemplated thereby.

 

4.2.3 Binding Obligation of DIRECTV. This Agreement has been duly executed and
delivered by DIRECTV and (assuming due authorization, execution and delivery of
this Agreement by Liberty) constitutes a legal, valid and binding obligation of
DIRECTV, enforceable against DIRECTV in accordance with its terms. As of the
applicable Closing, each of the Transaction Documents to which DIRECTV and/or
the Purchaser is party will have been duly executed and delivered by such
Person(s) and (assuming due authorization, execution and delivery of this
Agreement by the other parties thereto) will constitute a legal, valid and
binding obligation of DIRECTV and/or the Purchaser, as applicable, enforceable
against such Person(s) in accordance with its terms.

 

4.2.4 No Conflict; Required Filings and Consents. The execution and delivery by
DIRECTV of this Agreement and each of the Transaction Documents to which it or
any of its Affiliates (including without limitation, the Purchaser) is party
shall not, and the performance by DIRECTV or any of its Affiliates of its
obligations hereunder or thereunder (including the consummation of the
transactions contemplated hereby or thereby) shall not, subject to obtaining the
Governmental Consents identified on Schedule 4.2.4, (a) conflict with DIRECTV’s
or such Affiliates’ Organizational Documents, (b) conflict with, or result in
any violation of, or constitute a default (with or without notice or lapse of
time, or both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or the loss of a benefit under, any material
contract, permit, order, judgment or decree to which DIRECTV or such Affiliate
is a party or by which any of DIRECTV’s or such Affiliates’ properties are
bound, (c) constitute a violation of any Law applicable to DIRECTV or such
Affiliate, or (d) result in the creation of any Lien upon any of the assets of
DIRECTV or such Affiliate, except in the case of clause (b) for any such
conflicts, violations, defaults, rights or losses that would not reasonably be
expected to impair the ability of DIRECTV or such Affiliates to execute, deliver
and perform its obligations under this Agreement and the Transaction Documents
to which it is a party or to consummate the transactions contemplated hereby and
thereby. Except for the matters described in Schedule 4.2.4, no Governmental
Consent or third party consent is required to be obtained or made by or with
respect to DIRECTV or any of its Affiliates in connection with the execution and
delivery of this Agreement or any Transaction Document or the performance by
DIRECTV or any of its Affiliates of its obligations hereunder or thereunder
(including the consummation by DIRECTV or any of its Affiliates of the
transactions contemplated hereby or thereby), except for any that would not
materially impair DIRECTV’s or such Affiliates’ ability to execute and deliver
this Agreement and such Transaction Documents to which they are parties and to
consummate the transactions contemplated hereby and thereby.

 

10



--------------------------------------------------------------------------------

EXECUTION COPY

 

4.2.5 Investment Purposes. DIRECTV is an “accredited investor” as defined in
Rule 501(a) of Regulation D under the Securities Act of 1933. DIRECTV is
acquiring, or will acquire, the capital stock of Liberty Brazil US, the Mexico
Option, the capital stock of Liberty Mexico and the Liberty MTS Interests in
good faith solely for its own account, for investment purposes only and not with
a view to the distribution or resale thereof in violation of any applicable
federal or state securities law. DIRECTV acknowledges that all of such
securities that it is acquiring, or will acquire, have not and will not be
registered or qualified under the Securities Act of 1933 or state securities
laws in reliance upon specific exemptions therefrom, which exemptions depend,
among other things, on the bona fide nature of DIRECTV’s investment intent as
expressed herein. DIRECTV shall not offer for sale, sell or otherwise transfer
any of such securities in violation of any applicable federal or state
securities law. DIRECTV has been given an opportunity to obtain any desired
business and financial information concerning the entities in which securities
are being transferred pursuant hereto and to meet with and to ask questions of
the management of Liberty with respect to the business, affairs and financial
condition of such entities and has availed itself of the opportunity to the full
extent desired.

 

4.2.6 Status of Purchaser. The Purchaser shall be a U.S. corporation that is
neither domiciled nor resident in either Brazil or Mexico.

 

ARTICLE 5

CERTAIN COVENANTS

 

5.1 Confidentiality. Each Party shall, except to the extent required by any
Governmental Entity, keep confidential, and shall use its commercially
reasonable efforts, fully commensurate with those which it employs for the
protection of comparable information of its own, to cause to be kept
confidential by its Affiliates, employees and representatives, all information
disclosed prior to the date hereof or hereafter to any such Persons in
connection with this Agreement, the Transaction Documents and the consummation
of the transactions contemplated hereby, and none of such information shall be
used in any manner other than in connection with this Agreement and the
Transaction Documents, provided that the Parties may disclose any information to
third Persons and their respective consultants who are investors in such Party
or its Affiliates, if commercially reasonable efforts, fully commensurate with
those it uses to protect comparable information of its own, are used to protect
such information from further disclosure. The provisions of this Section 5.1
shall not be applicable to information (i) that is public knowledge or becomes
public knowledge through no fault of the receiving Party or its representatives,
(ii) required to be disclosed by Law or governmental order (including pursuant
to, or in connection with, any filing under applicable disclosure Laws,
including without limitation the applicable rules of any stock exchange or
similar public trading system) or (iii) that was already in the possession of
the disclosing Party and not subject to an obligation of confidentiality.

 

5.2 Publicity. No Party shall issue or cause the publication of any press
release or other public announcement with respect to this Agreement, the
Transaction Documents or the

 

11



--------------------------------------------------------------------------------

EXECUTION COPY

 

consummation of the transactions contemplated hereby or thereby without the
prior written consent of the other Party, which consent shall not be
unreasonably withheld; provided, however, that (i) any such release or
announcement that discloses the identity of the other Party shall require the
consent of such Party, which may be withheld in its sole discretion; and (ii)
nothing herein shall prohibit any Party from issuing or causing publication of
any such press release or public announcement to the extent that such action is
required by Law, governmental order or the rules of any national stock exchange
applicable to it or to its Affiliates, in which event the Party making such
public announcement will use commercially reasonable efforts to allow the other
Party reasonable time to comment on such release or announcement in advance of
its issuance.

 

5.3 Governmental Consents. As promptly as practicable after the execution of
this agreement, DIRECTV shall proceed to prepare the documents necessary to
obtain the Governmental Consents and shall provide them to Liberty for review
and approval prior to filing, which approval shall not be unreasonably withheld
or delayed. Liberty will provide any information about Liberty and its
subsidiaries, businesses and assets that is required to be included in such
filings. If Liberty so requests, DIRECTV shall use all commercially reasonable
efforts to cause such information shall be treated on a strictly confidential
basis. DIRECTV shall pay all filing fees and shall use all commercially
reasonable efforts to diligently and expeditiously prosecute such applications
to obtain such Governmental Consents as promptly as practicable. Except as
provided on Schedule 4.1.4 and Schedule 4.2.4, the Parties, after due
investigation, have determined that no filing with, or prior approval from, any
Governmental Entities under applicable antitrust, pre-merger or similar
applicable Laws is required to be made by them in order to consummate the
Closings hereunder. Notwithstanding anything herein to the contrary, each Party
assumes the risk of such determination and no Party shall be deemed to make any
representation or warranty with respect to the necessity or lack of necessity of
such a filing or approval.

 

5.4 Satisfaction of Conditions; Consummation of Transactions

 

(a) Subject to the terms and conditions of this Agreement, each Party shall use
its commercially reasonable efforts to take, or cause to be taken, all action
and to do, or cause to be done, all things necessary, proper or advisable under
applicable Laws to cause the conditions to closing set forth in Article 6 to be
satisfied, and to consummate and make effective the transactions contemplated by
this Agreement and the Transaction Documents as soon as reasonably practicable.
Without limiting the generality of the foregoing, DIRECTV shall use all
commercially reasonable efforts to obtain all requisite Governmental Consents to
the Brazil Transaction by the Brazil Closing Date.

 

(b) Each of the Parties will use its commercially reasonable efforts to cause
the Brazil Closing to occur concurrently with, or immediately prior to, the
News/DIRECTV Brazil Transaction.

 

5.5 Failure to Consummate. If, for regulatory or other reasons, the Parties are
not able to consummate any or all of the conveyances and assignments
contemplated by Article 2, they shall cooperate in good faith with each other to
agree on, and shall use their commercially reasonable efforts to effect, an
alternative transaction that as closely as practicable achieves the purposes of
this Agreement and the intent of the parties and provides to Liberty and its
Affiliates

 

12



--------------------------------------------------------------------------------

the economic and other benefits that would otherwise have accrued to Liberty and
its Affiliates, and transfers to DIRECTV and its Affiliates the benefits and
obligations of Liberty and its Affiliates that would have otherwise been
transferred to DIRECTV and its Affiliates, had the conveyances and assignments
contemplated by Article 2 been consummated as contemplated hereby.

 

ARTICLE 6

CONDITIONS TO BRAZIL CLOSING AND MEXICO OPTION CLOSING

 

6.1 Conditions to the Brazil Closing

 

6.1.1 Conditions to the Obligations of Liberty. The obligation of Liberty under
this Agreement to consummate the Brazil Transaction, and to cause its Affiliates
(including Liberty Brazil US) to take any and all actions necessary or
appropriate in connection therewith, is subject to the satisfaction, or waiver
by Liberty acting in its sole discretion, at or prior to the Brazil Closing of
each of the following conditions:

 

6.1.1.1 Representations and Warranties. Each of the representations and
warranties of DIRECTV set forth in Section 4.2 (insofar as they relate to the
Brazil Transaction) shall be true and correct in all material respects as of the
Brazil Closing.

 

6.1.1.2 Covenants. DIRECTV shall have complied or caused the Purchaser to
comply, as applicable, in all material respects with its covenants hereunder
that are required to be complied with by DIRECTV or the Purchaser at or prior to
the Brazil Closing.

 

6.1.1.3 Deliverables. DIRECTV shall have delivered or caused to be delivered to
Liberty or its Affiliates, as applicable, the items to be delivered at the
Brazil Closing by DIRECTV or the Purchaser pursuant to Section 7.3.

 

6.1.1.4 No Governmental Restraints. No Governmental Entity nor any court of
competent jurisdiction shall have taken any action, including without limitation
the issuance of any temporary restraining order, preliminary or permanent
injunction or other court order or the enactment of any Law, that prohibits or
renders illegal the consummation of the Brazil Transaction.

 

6.1.2 Conditions to the Obligations of DIRECTV. The obligation of DIRECTV under
this Agreement to consummate the Brazil Transaction, and to cause its Affiliates
(including without limitation the Purchaser) to take any and all actions
necessary or appropriate in connection therewith, is subject to the
satisfaction, or waiver by DIRECTV acting in its sole discretion, at or prior to
the Brazil Closing of each of the following conditions:

 

6.1.2.1 Representations and Warranties.

 

(a) Each of the representations and warranties of Liberty set forth in Section
4.1.5.3, Section 4.1.5.4, Section 4.1.5.5 and Section 4.1.5.6 shall be true and
correct in all respects as of the Brazil Closing Date.

 

13



--------------------------------------------------------------------------------

EXECUTION COPY

 

(b) The representations and warranties of Liberty set forth in Section 4.1.5.7
shall be true and correct in all material respects as of the Brazil Closing
Date; provided, however that, solely for purposes of this condition to closing,
the effects of any unasserted, contingent or otherwise then incalculable or
unknown liability shall not adversely affect the satisfaction of this condition,
unless the existence or potential existence of such liability results from any
voluntary action by Liberty Brasil or any of its Affiliates, which action
willfully created the liability.

 

6.1.2.2 Good Standing. Liberty Brasil shall be validly existing and in good
standing under the laws of the Republic of Brazil.

 

6.1.2.3 Covenants. Liberty shall have complied or, as appropriate, shall have
caused one or more of its Affiliates to comply in all material respects with its
covenants hereunder that are required to be complied with by such Person at or
prior to the Brazil Closing.

 

6.1.2.4 Deliverables. Liberty shall have delivered or caused to be delivered to
DIRECTV or the Purchaser, as applicable, the items to be delivered at the Brazil
Closing by Liberty or any of its Affiliates pursuant to Section 7.3.

 

6.1.2.5 Governmental Consents. Each of the Governmental Consents set forth in
Schedule 4.2.4 relating to the Brazil Closing shall have been obtained.

 

6.1.2.6 No Governmental Restraints. No Governmental Entity nor any court of
competent jurisdiction shall have taken any action, including without limitation
the issuance of any temporary restraining order, preliminary or permanent
injunction or other court order or the enactment of any Law, that prohibits or
renders illegal the consummation of the Brazil Transaction.

 

6.2 Conditions to the Mexico Option Closing

 

6.2.1 Conditions to the Obligations of Liberty. The obligation of Liberty under
this Agreement to consummate the Mexico Transaction, and to cause its Affiliates
(including Liberty Mexico) to take any and all actions necessary or appropriate
in connection therewith, is subject to the satisfaction, or waiver by Liberty
acting in its sole discretion, at or prior to the Mexico Option Closing of each
of the following conditions:

 

6.2.1.1 Representations and Warranties. Each of the representations and
warranties of DIRECTV set forth in Section 4.2 (insofar as they relate to the
Mexico Option Closing) shall be true and correct in all material respects as of
the Mexico Option Closing.

 

6.2.1.2 Covenants. DIRECTV shall have complied in all material respects with its
covenants hereunder that are required to be complied with by DIRECTV or the
Purchaser at or prior to the Mexico Option Closing.

 

14



--------------------------------------------------------------------------------

EXECUTION COPY

 

6.2.1.3 Deliverables. DIRECTV shall have delivered or caused to be delivered to
Liberty or its Affiliates, as applicable, the items to be delivered at the
Mexico Option Closing by DIRECTV or the Purchaser pursuant to Section 7.3.2.

 

6.2.2 Conditions to the Obligations of DIRECTV. The obligation of DIRECTV under
this Agreement to consummate the Mexico Transaction, and to cause its Affiliates
(including without limitation the Purchaser) to take any and all actions
necessary or appropriate in connection therewith, is subject to the
satisfaction, or waiver by DIRECTV acting in its sole discretion, at or prior to
the Mexico Option Closing of each of the following conditions:

 

6.2.2.1 Representations and Warranties. Each of the representations and
warranties of Liberty set forth in Section 4.1.6.3, Section 4.1.6.4, and Section
4.1.6.5 shall be true and correct in all respects as of the Mexico Option
Closing Date.

 

6.2.2.2 Covenants. Liberty shall have complied or, as appropriate, shall have
caused one or more of its Affiliates to comply, in all material respects with
its covenants hereunder that are required to be complied with by such Person at
or prior to the Mexico Option Closing.

 

6.2.2.3 Deliverables. Liberty shall have delivered or caused to be delivered to
DIRECTV or the Purchaser, as applicable, the items to be delivered at the Mexico
Option Closing by Liberty or any of its Affiliates pursuant to Section 7.3.2.

 

6.2.2.4 No Governmental Restraints. No Governmental Entity nor any court of
competent jurisdiction shall have taken any action, including without limitation
the issuance of any temporary restraining order, preliminary or permanent
injunction or other court order or the enactment of any Law, that prohibits or
renders illegal the consummation of the Mexico Transaction.

 

ARTICLE 7

THE CLOSINGS

 

7.1 Place of Closings. The Closings of the transactions contemplated in this
Agreement shall take place at the offices of Hogan & Hartson L.L.P., 875 Third
Avenue, New York, New York 10022, U.S.A., provided that any documents that must
be executed before a Notary Public in Brazil or Mexico shall be delivered on
each of the Brazil Closing Date or Mexico Option Closing Date, as applicable, to
the place or places designated by DIRECTV at least two (2) Business Days prior
to the applicable Closing. Each of the Closings shall be deemed to occur as of
the close of business on the respective Closing Date.

 

7.2 Dates of Closing.

 

7.2.1 Brazil Closing Date. The closing of the transactions set forth in Section
2.1 shall take place on the date that is the third Business Day following the
date on which all conditions set forth in Section 6.1 have been satisfied or
duly waived (other than those conditions that by their terms are to be satisfied
at the Brazil Closing, but subject to the satisfaction or waiver of such
conditions); provided that the conditions set forth in Section 6.1, other than
those conditions that have been duly waived, continue to be satisfied as of the
Brazil Transaction Closing Date.

 

15



--------------------------------------------------------------------------------

EXECUTION COPY

 

7.2.2 Mexico Option Closing Date. The closing of DIRECTV’s exercise of the
Mexico Option shall take place on the date set forth in the Exercise Notice;
provided that the conditions set forth in Section 6.2 have been satisfied or
duly waived (other than those conditions that by their terms are to be satisfied
at the Mexico Option Closing, but subject to the satisfaction or waiver of such
conditions)

 

7.2.3 MTS Platform Closing Dates. The closing of the purchase and sale of the
MTS Partnership Interests shall take place simultaneously with the execution and
delivery by the Parties of this Agreement and the deliveries described in
Section 7.5.

 

7.3 Deliveries at the Brazil Closing. At the Brazil Closing:

 

7.3.1 Purchase Price. The Initial Cash Payment shall constitute payment in full
of the Liberty Brasil Purchase Price.

 

7.3.2 Amended Liberty Brasil Articles of Association. Liberty shall deliver to
the Purchaser (a) the Amended Liberty Brasil Articles of Association, fully
executed and prepared to be filed with the Junta Comercial do Estado de São
Paulo or (b) evidence satisfactory to the Purchaser that the Amended Liberty
Brasil Articles of Association have been filed with and accepted by the Junta
Comercial do Estado de São Paulo. The Amended Liberty Brasil Articles of
Association shall reflect the transfer of all of the Liberty Brasil Quotas to
the Purchaser and a change in the name of Liberty Brasil to a name that does not
include “Liberty” or “LMI.”

 

7.4 Deliveries at the Mexico Option Closing. At the Mexico Option Closing:

 

7.4.1 Purchase Price. DIRECTV shall cause the Purchaser to deliver to Liberty
Mexico, in the manner specified in Section 3.1.2, the amount of the Mexico
Option Exercise Price.

 

7.4.2 Stock Certificates. Liberty shall cause Liberty Mexico to deliver to the
Purchaser certificates representing all of the Innova Shares, duly endorsed in
blank or accompanied by stock powers effecting the valid transfer of such shares
of capital stock.

 

7.5 Deliveries at MTS Platform Closing. At the MTS Platform Closing:

 

7.5.1 Liberty shall cause Liberty Multicountry to deliver to the Purchaser a
duly executed counterpart of an Assignment and Assumption Agreement,
substantially in the form attached hereto as Exhibit 3 (the “Multicountry
Assignment”), (a) effecting the valid transfer of the MCOP Interest to the
Purchaser, and (b) providing for the assignment of the rights of Liberty
Multicountry under the MCOP Partnership Agreement to, and the assumption of the
obligations of Liberty Multicountry under the MCOP Partners2hip Agreement by,
the Purchaser.

 

7.5.2 Liberty shall cause Liberty Sky Partners to deliver to the Purchaser a
duly executed counterpart of an Assignment and Assumption Agreement,
substantially in the form

 

16



--------------------------------------------------------------------------------

EXECUTION COPY

 

attached hereto as Exhibit 3 (the “Sky Partners Assignment”), (a) effecting the
valid transfer of the Sky Partners Interest to the Purchaser, and (b) providing
for the assignment of the rights of Liberty Sky Partners under the Sky Partners
Partnership Agreement to, and the assumption of the obligations of Liberty Sky
Partners under the Sky Partners Partnership Agreement by, the Purchaser.

 

7.5.3 Liberty shall cause Liberty Techco to deliver to the Purchaser a duly
executed counterpart of an Assignment and Assumption Agreement, substantially in
the form attached hereto as Exhibit 3 (the “Techco Assignment”), (a) effecting
the valid transfer of the Techco Interest to the Purchaser, and (b) providing
for the assignment of the rights of Liberty Techco under the Techco Partnership
Agreement to, and the assumption of the obligations of Liberty Techco under the
Techco Partnership Agreement by, the Purchaser.

 

7.5.4 DIRECTV shall cause the Purchaser to deliver to Liberty Multicountry a
duly executed counterpart of the Multicountry Assignment.

 

7.5.5 DIRECTV shall cause the Purchaser to deliver to Liberty Sky Partners a
duly executed counterpart of the Sky Partners Assignment.

 

7.5.6 DIRECTV shall cause the Purchaser to deliver to Liberty Techco a duly
executed counterpart of the Techco Assignment.

 

7.5.7 DIRECTV shall cause PanAmSat to deliver to Liberty the PanAmSat Release.

 

7.5.8 Liberty shall deliver, its Acknowledgment and Consent and each of Globo,
News and Televisa shall deliver, its respective Acknowledgement and Consent.

 

7.5.9 If any entity of the MTS Platform is indebted to Liberty or any of its
Affiliates as of the MTS Platform Closing, then Liberty shall either (a) deliver
or cause the applicable Affiliate to deliver to the Purchaser an assignment and
release of all of its rights and interests with respect to such indebtedness, or
(b) deliver or cause the applicable Affiliate to deliver to the applicable
entity of the MTS Platform a written notice evidencing full cancellation of such
indebtedness as of the MTS Platform Closing Date.

 

7.5.10 DIRECTV shall deliver, or cause to be delivered to Liberty Techco an
amount equal to $1.5 million, which equals the funding provided by Liberty
Techco, pursuant to the MTS PAS Guarantee, between June 1, 2004 and the date of
this Agreement.

 

ARTICLE 8

POST-CLOSING COVENANTS

 

8.1 Post-Closing Notifications. The Parties will, and each will cause its
respective Affiliates to, comply with any post-closing notification or other
requirements relating to this Agreement, to the extent then applicable to such
Party, of any antitrust, trade competition, foreign or domestic investment or
control, export or other Law of any Governmental Entity having jurisdiction over
any of the Parties.

 

17



--------------------------------------------------------------------------------

EXECUTION COPY

 

ARTICLE 9

INDEMNIFICATION

 

9.1 Indemnification. The indemnification obligations in this Article 9 with
respect to each of the Brazil Transaction, the Mexico Transaction and the MTS
Platform Transaction shall apply from and after the closing date of the
applicable Transactions:

 

9.1.1 Liberty Indemnification. Liberty shall indemnify and hold DIRECTV, its
Affiliates (including without limitation, the Purchaser) and their respective
partners, officers, directors, employees, agents and representatives (each, a
“DIRECTV Indemnitee”) harmless from and against all Losses incurred or suffered
by any DIRECTV Indemnitee as a result of or arising out of (i) the breach by
Liberty of any of its representations and warranties contained in this
Agreement, any certificate delivered by Liberty pursuant to this Agreement and
in any of the Transaction Documents delivered by Liberty or any of its
Affiliates; (ii) the failure by Liberty or any of its Affiliates to perform or
fulfill any of its respective covenants or agreements in this Agreement or in
any of the Transaction Documents delivered by Liberty or any of its Affiliates;
or (iii) any Pre-Brazil Closing Taxes, other than any Pre-Brazil Closing Taxes
directly connected to a breach by DIRECTV or any of its Affiliates of any of its
representations and warranties set forth in Section 4.2.6 or any of its
covenants set forth in Section 10.8.

 

9.1.2 DIRECTV Indemnification DIRECTV shall indemnify and hold Liberty, its
Affiliates, and their respective partners, officers, directors, employees,
agents and representatives (each, a “Liberty Indemnitee”) harmless from and
against all Losses incurred or suffered by any Liberty Indemnitee as a result of
or arising out of (i) the breach by DIRECTV of any of its representations and
warranties contained in this Agreement, any certificate delivered by DIRECTV
pursuant to this Agreement and in any of the Transaction Documents delivered by
DIRECTV or any of its Affiliates; or (ii) the failure by DIRECTV or the
Purchaser to perform or fulfill any of its covenants or agreements in this
Agreement or in any of the Transaction Documents delivered by DIRECTV or any of
its Affiliates.

 

9.1.3 Additional DIRECTV Indemnification. From the date hereof until such time
as the MTS Equipment Lease Release has been delivered to Liberty and is in full
force and effect, DIRECTV shall indemnify and hold each Liberty Indemnitee
harmless from and against all Losses incurred or suffered by any Liberty
Indemnitee relating to any obligation of Liberty or any of its Affiliates under
the MTS Equipment Lease Guarantee.

 

9.2 Defense of Claims.

 

9.2.1 Third Party Claims. In the case of any claim asserted by a third party
against a DIRECTV Indemnitee or a Liberty Indemnitee (the “Indemnified Party”)
for which indemnification is required under this Article 9, notice shall be
given (the “Claim Notice”) by the Indemnified Party to the Party required to
provide such indemnification (the “Indemnifying Party”) promptly after such
Indemnified Party has actual knowledge of any claim as to which indemnity may be
sought, and the Indemnified Party shall permit the Indemnifying Party (at the
expense of such Indemnifying Party) to assume the defense of any claim or any
litigation resulting therefrom, provided that (a) counsel for the Indemnifying
Party who shall conduct the defense of such claim or litigation shall be
reasonably satisfactory to the Indemnified Party, and

 

18



--------------------------------------------------------------------------------

EXECUTION COPY

 

the Indemnified Party may participate in such defense at such Indemnified
Party’s expense, (b) the failure of any Indemnified Party to give notice as
provided herein shall not relieve the Indemnifying Party of its indemnification
obligation under this Agreement, except to the extent that such failure results
in a lack of actual notice to the Indemnifying Party and such Indemnifying Party
is materially prejudiced as a result of such failure to give notice, and (c)
claims for Taxes shall be handled pursuant to Article 10. The Indemnifying Party
shall have thirty (30) days from receipt of the Claim Notice (the “Notice
Period”) to notify the Indemnified Party whether or not it elects to assume the
defense of the Indemnified Party against such claim or demand.

 

9.2.2 Assumption of Defense. In the event that the Indemnifying Party notifies
the Indemnified Party within the Notice Period that it elects to defend the
Indemnified Party against a third party claim or demand, the Indemnifying Party
shall have the right to defend the Indemnified Party by appropriate proceedings,
provided that, except with the prior written consent of the Indemnified Party,
no Indemnifying Party, in the defense of any such claim or litigation, shall
consent to entry of any judgment or enter into any settlement that provides for
injunctive or other non-monetary relief affecting the Indemnified Party or that
does not include as an unconditional term thereof the giving by each claimant or
plaintiff to such Indemnified Party of a release from all liability with respect
to such claim or litigation. In the event that the Indemnified Party shall in
good faith determinethat the Indemnified Party may have available to it one or
more defenses or counterclaims that are inconsistent with one or more of those
that may be available to the Indemnifying Party in respect of such claim or any
litigation relating thereto, the Indemnified Party shall have the right at all
times to take over and assume control over the defense, settlement, negotiations
or litigation relating to any such claim at the sole cost of the Indemnifying
Party, provided that the Indemnifying Party shall not be required to pay for
more than one legal counsel, and provided further that, if the Indemnified Party
does so take over and assume control, the Indemnified Party shall not consent to
entry of any judgment or settle such claim or litigation without the written
consent of the Indemnifying Party. In the event that the Indemnifying Party does
not accept the defense of any matter for which indemnification is required, the
Indemnified Party shall have the full right to defend against any such claim or
demand, and shall be entitled to settle or agree to pay in full such claim or
demand at the expense of the Indemnifying Party. In any event, the Parties shall
cooperate in the defense of any claim or litigation subject to this Article 9
and the records of each shall be available to the other with respect to such
defense. Each Indemnifying Party’s obligation under this Article 9 shall not
affect the other Party’s’ right to seek any other remedy upon a default by the
Indemnifying Party under this Agreement.

 

9.2.3 Other Claims. In the event that an Indemnified Party has a claim against
the Indemnifying Party which does not involve a claim or demand being asserted
by a third party, the Indemnified Party shall send a written notice with respect
to such claim to the Indemnifying Party promptly following its discovery of the
existence of the facts giving rise to such claim. The Indemnifying Party shall
have fifteen (15) Business Days from the date such notice is received during
which to notify the Indemnified Party in writing of any objections it has to the
Indemnified Party’s notice or claims for indemnification. If the Indemnifying
Party does not deliver such written notice of objection within such fifteen (15)
day period, the Indemnifying Party shall be deemed to have accepted the claim.
If the Indemnifying Party rejects the claim, then the Indemnified Party shall
have the right (but not the obligation) to appoint an Independent

 

19



--------------------------------------------------------------------------------

EXECUTION COPY

 

Accountant to review the claim and determine its validity. If following receipt
of the decision of the Independent Accountant either party is not satisfied with
the decision of the Independent Accountant, or in the event the Indemnified
Party does not appoint an Independent Accountant, the Indemnified Party shall
have the right to require that the claim be resolved in accordance with Section
12.11. The fees and expenses of any Independent Accountant shall be borne 50% by
the Indemnifying Party and 50% by the Indemnified Party.

 

9.2.4 Payment During Defense. The indemnification required by this Article 9
shall be made by periodic payments of the amount thereof during the course of
the investigation or defense, as and when bills are received or expense, loss,
damage or liability is incurred. Any payments due under this Article 9 shall be
made by the Indemnifying Party by wire transfer of immediately available funds
within the (10) Business Days of demand by the Indemnified Party.

 

9.3 Survival of Representations and Warranties. For purposes of the
indemnification provided in this Article 9, the representations and warranties
of the Parties shall survive for two years following the applicable Closing,
except that the representations and warranties of Liberty set forth in Section
4.1.3, Section 4.1.5.3, Section 4.1.5.4, Section 4.1.5.5, Section 4.1.5.6,
Section 4.1.5.7, Section 4.1.5.8, Section 4.1.6.3, Section 4.1.6.4, Section
4.1.6.5, Section 4.1.6.6, Section 4.1.7.3, Section 4.1.7.4, Section 4.1.7.5 and
Section 4.1.7.6 (collectively, the “Fundamental Representations”) and the
representation and warranty of DIRECTV set forth in Section 4.2.6 shall survive
the applicable Closing indefinitely. No Indemnifying Party shall have any
indemnification obligation under Section 9.1.1(i) or Section 9.1.2(i) with
respect to such Party’s representations and warranties unless a written claim
for indemnification is delivered in accordance with Section 9.2 by the
Indemnified Party to the Indemnifying Party on or before the second anniversary
of the applicable Closing Date, except that this time limitation shall not apply
to any breach of any of the Fundamental Representations.

 

ARTICLE 10

TAX MATTERS

 

10.1 Termination of Existing Liberty Brasil Tax Sharing Agreements. All Tax
Sharing Agreements with respect to or involving Liberty Brasil (the “Acquired
Entity”) shall be terminated with respect to Liberty Brasil on or prior to the
Brazil Closing Date. After the Brazil Closing Date, neither Liberty and its
Affiliates, on the one hand, nor Liberty Brasil, on the other, shall be bound by
any Tax Sharing Agreement or have any liability under any Tax Sharing Agreement
to the other party for amounts due in respect of any Tax Sharing Agreement.

 

10.2 Liberty Brazil Tax Return Responsibility. Liberty shall prepare and timely
file all Tax Returns of the Acquired Entity for all Pre-Brazil Closing Tax
Periods, including the short period ended on the Brazil Closing Date (each a
“Pre-Brazil Closing Return”) and will (a) bear the costs (including the fees and
expenses of the Acquired Entity’s accountants) of preparing each Pre-Brazil
Closing Return, and (b) pay any amounts shown to be due on such Pre-Brazil
Closing Returns. The Purchaser shall cause the Acquired Entity to prepare and
timely file all Tax Returns of the Acquired Entity for any Brazil Straddle
Period (the “Brazil Straddle Returns”). The Purchaser shall cause the Acquired
Entity to pay and discharge all Taxes shown to be due on such Brazil Straddle
Returns. No later than five (5) Business Days prior to the due date of any
Brazil Straddle Return, Liberty shall pay to the Acquired Entity the portion of
the

 

20



--------------------------------------------------------------------------------

EXECUTION COPY

 

Taxes shown due on such Brazil Straddle Return that is attributable to the
portion of the Brazil Straddle Period ending on the Brazil Closing Date (as
determined pursuant to Section 10.4 hereof) less estimated Tax payments for such
Taxes made by Liberty or any of its Affiliates, or the Acquired Entity, prior to
the Brazil Closing Date. The Tax Returns referred to above shall be prepared in
a manner consistent with past practice, unless a contrary treatment is required
by an intervening change in the applicable Law. Following the Brazil Closing
Date, an exact copy of any such Tax Return relating solely to the Acquired
Entity filed by Liberty or its Affiliates or the Purchaser or its Affiliates,
and evidence of payment of such Taxes shall be provided to the other party, upon
request therefor, no later than ten (10) Business Days after such Tax Return is
filed (or, if later, ten (10) Business Days following the request therefor);
provided, however, that nothing in this Agreement shall entitle the Purchaser,
DIRECTV or any of their respective Affiliates to any Tax Return or Tax
information relating to the members of any Affiliated Group of which Liberty
Brasil is a member, other than information relating to the Acquired Entity.

 

10.3 Amended Tax Returns. Notwithstanding anything to the contrary in this
Agreement, Liberty and its Affiliates shall not file, or permit the Acquired
Entity to file, any amended Tax Return relating to the Acquired Entity (or
otherwise change such Tax Returns or make an election relating to the Acquired
Entity) with respect to Pre-Brazil Closing Tax Periods without a written consent
of DIRECTV, if such amendment would materially increase the Tax liabilities, or
materially adversely impact the Tax attributes, of the Acquired Entity for any
taxable period (or portion thereof) beginning after the Brazil Closing Date,
unless required to do so by Law. If an amended Tax Return is required by Law to
be filed for the Acquired Entity with respect to Pre-Brazil Closing Tax Periods,
and such amended return would materially increase the Tax liabilities, or
materially adversely impact the Tax attributes, of the Acquired Entity for any
taxable period (or portion thereof) beginning after the Brazil Closing Date,
DIRECTV shall have the right to review such amended Tax Return; provided,
however, that DIRECTV’s right to review such amended return is strictly limited
to the review of pro forma information related to Liberty Brasil, and DIRECTV
shall have no right to any information relating to any other members of an
Affiliated Group of which Liberty Brasil is or was a member.

 

10.4 Allocations for Straddle Periods. For purposes of this Agreement, the
amount of Taxes of the Acquired Entity attributable to the pre-Brazil Closing
portion of any taxable period beginning before and ending after the Brazil
Closing Date (the “Brazil Straddle Period”) shall be determined based upon a
hypothetical closing of the taxable year on such Brazil Closing Date with such
Brazil Closing Date being included in the pre-Brazil Closing portion of such
Brazil Straddle Period; provided, however, that in the case of real and personal
property Taxes, Taxes based upon capital or a flat minimum dollar amount tax,
the portion of the Taxes attributable to the pre-Brazil Closing portion of such
Brazil Straddle Period shall be determined by multiplying such Taxes by a
fraction, the numerator of which is the number of days in the partial period
through and including the Brazil Closing Date, and the denominator of which is
the total number of days in such Brazil Straddle Period.

 

10.5 Post-Closing Tax Audits. Liberty shall have control over (a) the conduct of
the Current Tax Audit with respect to its effect upon Liberty Multicountry,
Liberty and its Affiliates, and Liberty Media Corporation and its Affiliates,
and (b) any Tax audit or proceeding relating to the Acquired Entity for any
Pre-Brazil Closing Tax Period, and shall be responsible for fees and expenses
related to such representation except as otherwise provided in this Section
10.5.

 

21



--------------------------------------------------------------------------------

EXECUTION COPY

 

DIRECTV or the Purchaser shall have control over the conduct of any Tax audit or
proceeding relating to the Acquired Entity for any Post-Brazil Closing Tax
Period and shall be responsible for fees and expenses related to such
representation except as otherwise provided in this Section 10.5. DIRECTV and
Liberty shall jointly represent the Acquired Entity in any Tax audit or
proceeding relating to any Brazil Straddle Period, and fees and expenses related
to such representation shall be paid equally by DIRECTV and Liberty. Liberty and
its Affiliates shall not agree to any settlement concerning Taxes of the
Acquired Entity for any Pre-Brazil Closing Tax Period that would result in any
material increase in the Tax liabilities, or materially adversely affect the Tax
attributes, of the Acquired Entity for any Post-Brazil Closing Tax Period,
without the prior written consent of DIRECTV. Neither DIRECTV, Purchaser nor any
of their Affiliates shall agree to any settlement concerning Taxes of the
Acquired Entity for any Post-Brazil Closing Tax Period that would result in any
material increase in the Tax liabilities, or materially adversely affect the Tax
attributes, of the Acquired Entity for any Pre-Brazil Closing Tax Period,
without the prior written consent of Liberty. DIRECTV shall have the right to be
kept fully informed of any material developments and receive copies of all
correspondence and shall have the right to observe the conduct of any Tax audit
or proceeding with respect to the Acquired Entity for any Pre-Brazil Closing Tax
Period (through attendance at meetings) at its own expense, including through
its own counsel and other professional experts to the extent such Tax audit or
proceeding affects the Acquired Entity for any Post-Brazil Closing Tax Period;
and provided, that DIRECTV shall have no right to any information relating to
any other members of an Affiliated Group of which Liberty Brasil is or was a
member and shall not be permitted to be in attendance with respect to matters
related to such other members. Liberty and its Affiliates shall have the right
to be kept fully informed of any material developments and receive copies of all
correspondence and shall have the right to observe the conduct of any Tax audit
or proceeding with respect to the Acquired Entity for any Post-Brazil Closing
Tax Period (through attendance at meetings) at its own expense, including
through its own counsel and other professional experts to the extent such Tax
audit or proceeding affects the Acquired Entity for any Pre-Brazil Closing Tax
Period; and provided, that Liberty shall have no right to any information
relating to any other members of an Affiliated Group of which Liberty Brasil is
a member and shall not be permitted to be in attendance with respect to matters
related to other such members.

 

10.6 Post-Closing Tax Assistance. Following the Brazil Closing, each of Liberty
and its Affiliates (as to pre-Brazil Closing matters) and DIRECTV shall, as
reasonably requested by the other party: (A) assist the other Party in preparing
any Tax Returns relating to the Acquired Entity which such other Party is
responsible for preparing and filing; (B) cooperate fully in preparing for any
audit of, or dispute with taxing authorities regarding, and any judicial or
administrative proceeding relating to, liability for Taxes, in the preparation
or conduct of litigation or investigation of claims, and in connection with the
preparation of financial statements or other documents to be filed with any
Governmental Entity, in each case with respect to the Acquired Entity; (C) make
available to the other and to any Governmental Entity as reasonably requested
all information, records, and documents relating to Taxes of the Acquired Entity
(at the cost and expense of the requesting party), (D) provide timely notice to
the other in writing of any pending or threatened Tax audits or assessments
relating to the Acquired Entity for taxable periods for which the other Party is
responsible; and (E) furnish the other with copies of all correspondence
received from any taxing authority in connection with any Tax audit or
information request with respect to any Tax periods for which the other is
responsible.

 

22



--------------------------------------------------------------------------------

EXECUTION COPY

 

10.7 Transfer Taxes. Liberty and DIRECTV shall each pay (or cause their
respective Affiliates to pay), when due, one-half of all transfer, documentary,
sales, use, stamp, registration and other similar Taxes, and all conveyance
fees, recording charges and other fees and charges (including any penalties and
interest) incurred in connection with the consummation of the Transactions
(“Transfer Taxes”) and shall each pay one-half of the costs expended to file all
necessary Tax Returns and other documentation with respect to such Taxes, fees
and charges; provided, however, that the party legally responsible for paying
such Transfer Taxes shall have responsibility for filing such Transfer Tax
Returns ; and provided, further, that in the case of a change in Law between the
date of this Agreement and the Brazil Closing Date or the Mexico Option Closing
Date that results in an increase to the Transfer Taxes due in connection with
the consummation of the Transactions compared to the Transfer Taxes that would
be due were the Transactions to close as of the date hereof, DIRECTV shall be
solely responsible for difference in such Transfer Tax liability, and to the
extent such change in Law results in a decrease in Transfer Tax liability,
DIRECTV shall receive a credit with respect to its share of the Transfer Tax
liability equal to the difference. Each party to this Agreement shall cooperate
in the timely preparation and filing of all Transfer Tax Returns as may be
required in connection therewith.

 

10.8 Covenants. DIRECTV and its Affiliates (including, without limitation, the
Purchaser and, after the Brazil Closing, the Acquired Entity), will not, without
the prior consent of Liberty, (i) effect or engage in any transactions or other
actions with respect to the Acquired Entity on the Brazil Closing Date relating
to the Acquired Entity out of the ordinary course of business, (ii) make any
election under Code Section 338 (or any applicable corresponding election under
state, local or foreign tax law) with respect to Innova Holdings or Innova or
(iii) make or change any tax election of the Acquired Entity or amend any Tax
Returns of the Acquired Entity relating to the pre-Brazil Closing tax periods
(or portions thereof) that will result in any material increase in the Tax
liabilities of the Acquired Entity for any taxable period (or portion thereof)
ending on or prior to the Brazil Closing Date.

 

ARTICLE 11

TERMINATION

 

11.1 Rights to Terminate

 

11.1.1 By Written Consent. This Agreement may be terminated in respect of any
Transaction that has not been closed as of such time, and such Transaction shall
thereby be abandoned, at any time by the mutual written consent of Liberty and
DIRECTV.

 

11.1.2 Brazil Transaction.

 

11.1.2.1 This Agreement may be terminated in respect of the Brazil Transaction
by either Liberty or DIRECTV, if the Brazil Closing has not occurred by the
third anniversary of the date of this Agreement; provided, however, that a Party
may not terminate this Agreement with respect to the Brazil Transaction if the
failure of the Brazil Closing to occur by the third anniversary of the date of
this Agreement results from such Party’s material breach of its representations,
warranties or covenants hereunder or whose failure to fulfill its obligations or
to comply with its covenants under this Agreement has been the cause of, or
resulted in, the failure to satisfy any condition to the obligations of either
party to close such Transaction. Any such termination shall be by written notice
by the terminating Party to the other Party, and the Brazil Transaction shall
thereby be abandoned.

 

23



--------------------------------------------------------------------------------

EXECUTION COPY

 

11.1.2.2 This Agreement may be terminated in respect of the Brazil Transaction
by DIRECTV if the conditions to closing set forth in Section 6.1.2.1(a) or
Section 6.1.2.6 shall have become incapable of being satisfied.

 

11.1.3 Mexico Transaction. This Agreement shall terminate in respect of the
Mexico Transaction, and the Mexico Transaction shall thereby be abandoned, upon
the expiration of the Mexico Option in accordance with Section 2.2(a). This
Agreement may be terminated in respect 1aof the Mexico Transaction by DIRECTV if
the conditions to closing set forth in Section 6.2.2.1 or Section 6.2.2.4 shall
have become incapable of being satisfied.

 

11.2 Effect of Termination. In the event of a termination of this Agreement
pursuant to Section 11.1, there shall be no liability on the part of either of
the Parties, except for liability arising out of a willful breach of a Party’s
representations, warranties, covenants or agreements hereunder. In the event of
any such willful breach, the breaching Party shall be liable to the
non-breaching Party for the full amount of any and all Losses incurred or
suffered by the non-breaching Party as a result of such breach, irrespective of
whether this Agreement is terminated in whole, in part or not at all.

 

ARTICLE 12

MISCELLANEOUS PROVISIONS

 

12.1 Notices. All notices and other communications required or permitted
hereunder will be in writing and, unless otherwise provided in this Agreement,
will be deemed to have been duly given when delivered in person or when
dispatched by electronic facsimile transfer or one Business Day after having
been dispatched by a internationally recognized overnight courier service to the
appropriate Party at the address specified below:

 

  (a) If to Liberty, to:

Liberty Media International, Inc.

12300 Liberty Boulevard

Englewood, Colorado 80112

Facsimile No.:

Attention:

 

with a copy (which shall not constitute notice hereunder) to:

 

Sherman & Howard L.L.C.

633 Seventeenth Street, Suite 3000

Denver, Colorado 80202

Attention: Amy L. Hirter, Esq.

 

24



--------------------------------------------------------------------------------

EXECUTION COPY

 

  (b) If to DIRECTV, to:

 

DIRECTV Latin America, LLC

1211 Avenue of the Americas

New York, NY 10036-8795

Facsimile No.: (212) 852-7895

Attention: Bruce Churchill

 

with copies (which shall not constitute notice hereunder) to:

 

The DIRECTV Group, Inc.

2250 East Imperial Highway

El Segundo, CA 90245

Facsimile No.:

Attention: Larry D. Hunter, Esq.

 

and

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Facsimile No.: 212-310-8007

Attention: Michael Lubowitz, Esq.

 

or to such other address or addresses as any such Party may from time to time
designate as to itself by like notice.

 

12.2 Severability. If any term or other provision of this Agreement is
determined by a court of competent jurisdiction to be invalid, illegal or
incapable of being enforced under any rule of applicable Law or public policy,
all other conditions and provisions of this Agreement shall nevertheless remain
in full force and effect so long as the economic or legal substance of the
transactions contemplated herein are not affected in any manner materially
adverse to any Party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible and in a mutually acceptable manner
so that the transactions contemplated herein are consummated as originally
contemplated to the fullest extent possible.

 

12.3 Specific Performance; Other Remedies. The rights and remedies herein
provided are cumulative and none is exclusive of any other, or of any rights or
remedies that any Party may otherwise have at law or in equity. DIRECTV agrees
that, in addition to any other remedy to which Liberty may be entitled at law or
in equity, Liberty shall also be entitled to enforce specifically the provisions
of Section 2.2(c) of this Agreement.

 

12.4 Successors and Assigns. This Agreement will be binding upon and inure to
the benefit of the Parties hereto and their respective successors and permitted
assigns. Neither this Agreement nor any of the rights, interests, nor
obligations hereunder shall be assigned by any of the Parties hereto, whether by
operation of law or otherwise; provided, however, that upon

 

25



--------------------------------------------------------------------------------

EXECUTION COPY

 

written notice to the other Party: (i) DIRECTV shall have the right to assign
its rights and obligations hereunder, on the whole or in part, to any of its
Affiliates, although such assignment shall not release DIRECTV from liability
hereunder; and (ii) Liberty shall have the right to assign its rights and
obligations hereunder, on the whole or in part, to any of its Affiliates,
although such assignment shall not release Liberty from liability hereunder.

 

12.5 Waiver of Compliance. Any failure of any Party to comply with any
obligation, covenant, agreement or condition contained herein may be waived only
if set forth in an instrument in writing signed by the Party or parties to be
bound by such waiver, but such waiver or failure to insist upon strict
compliance with such obligation, covenant, agreement or condition shall not
operate as a waiver of, or estoppel with respect to, any other failure.

 

12.6 Entire Agreement. This Agreement and the Transaction Documents (including
the Exhibits and Schedules hereto and thereto) supersede any other agreement,
whether written or oral, that may have been made or entered into by any Party or
any of their respective Affiliates (or by any director, officer or
representative thereof) relating to the matters contemplated hereby. This
Agreement and the Transaction Documents (together with the Exhibits and
Schedules hereto and thereto) constitute the entire agreement by and among the
Parties relating to the subject matter hereof, and there are no agreements or
commitments by or among such Parties or their Affiliates relating thereto,
except as expressly set forth herein.

 

12.7 Amendments and Supplements. This Agreement may be amended or supplemented
at any time by additional written agreements signed by the Parties.

 

12.8 Rights of the Parties. Except as provided in Article 9, nothing expressed
or implied in this Agreement is intended or will be construed to confer upon or
give any Person other than the Parties and their respective Affiliates any
rights or remedies under or by reason of this Agreement or any transaction
contemplated hereby.

 

12.9 Further Assurances. From time to time prior to or after the Closings, as
and when reasonably requested by DIRECTV or the Purchaser, Liberty shall or
shall cause its Affiliates, as appropriate, to execute and deliver, or cause to
be executed and delivered, all such documents and instruments and shall take, or
cause to be taken, all such further or other actions as DIRECTV or the Purchaser
shall reasonably deem necessary or appropriate to effect fully the transactions
contemplated by this Agreement and the intent of the Parties hereunder,
including without limitation to vest in the Purchaser valid title to the
securities being sold, assigned and transferred under this Agreement and all
rights of ownership related thereto.

 

12.10 Governing Law. This Agreement, including the interpretation, construction
and validity hereof, shall be governed by the laws of the State of New York,
United States of America (without reference to its principles as to conflicts of
law).

 

12.11 Choice of Forum. Each of the Parties agrees that any action or proceeding
commenced to enforce any right under this Agreement, or that is in any way
related to this Agreement shall be commenced only in the courts of the State of
New York, County of New York, or of the U.S. District Court for the Southern
District of New York. Each of the Parties irrevocably submits to the
jurisdiction of those courts and waives, to the fullest extent permitted

 

26



--------------------------------------------------------------------------------

EXECUTION COPY

 

by law, the right to commence any such action in any other court or venue and
any objection which it may now or hereafter have to be laying of the venue of
any such suit, action or proceeding brought in any such courts, and any claim
that any such suit, action or proceeding brought in such courts has been brought
in an inconvenient forum, and further agrees that a final judgment in any such
suit, action or proceeding brought in such courts shall be conclusive and
binding upon such Party.

 

12.12 Execution in Counterparts. This Agreement may be executed in two
counterparts, each of which will be deemed an original, but both of which
together will constitute one and the same agreement.

 

12.13 Expenses. Except as otherwise provided herein, each Party will pay any
expenses incurred by it incident to this Agreement and the Transaction Documents
and in preparing to consummate and consummating the transactions provided for
herein and therein.

 

12.14 References and Titles. All references in this Agreement to Exhibits,
Schedules, Articles, Sections, subsections, and other subdivisions and to the
recitals refer to the corresponding Exhibits, Schedules, Articles, Sections,
subsections, and subdivisions and to the recitals of this Agreement unless
expressly provided otherwise. Titles appearing at the beginning of any Articles,
Sections, subsections, or other subdivisions of this Agreement are for
convenience only, do not constitute any part of such Articles, Sections,
subsections or other subdivisions, and shall be disregarded in construing the
language contained therein. The words “this Agreement,” “herein,” “hereby,”
“hereunder,” and “hereof,” and words of similar import, refer to this Agreement
as a whole and not to any particular subdivision unless expressly so limited.
The words “this Section,” “this subsection,” and words of similar import, refer
only to the Sections or subsections hereof in which such words occur. The word
“including” (in its various forms) means “including without limitation.”
Pronouns in masculine, feminine or neuter genders shall be construed to state
and include any other gender and words, terms and titles (including terms
defined herein) in the singular form shall be construed to include the plural
and vice versa, unless the context otherwise expressly requires. Unless the
context otherwise requires, all defined terms contained herein shall include the
singular and plural and the conjunctive and disjunctive forms of such defined
terms.

 

[Signature Page Follows]

 

27



--------------------------------------------------------------------------------

EXECUTION COPY

 

IN WITNESS WHEREOF, this Liberty Media Latin America Purchase Agreement has been
duly executed by duly authorized representatives of each of the Parties.

 

LIBERTY MEDIA INTERNATIONAL, INC.

By:

 

/s/ David J. Leonard

--------------------------------------------------------------------------------

Name:

 

David J. Leonard

Title:

 

Senior Vice President

THE DIRECTV GROUP, INC.

By:

 

/s/ Bruce Churchill

--------------------------------------------------------------------------------

Name:

 

Bruce Churchill

Title:

 

Executive Vice President and

Chief Financial Officer

 

28



--------------------------------------------------------------------------------

EXHIBIT 1

TO LATIN AMERICA PURCHASE AGREEMENT

 

DEFINITIONS

 

“Acknowledgement and Consent” means each of the Globo Acknowledgement and
Consent, the Liberty Acknowledgement and Consent, the News Acknowledgement and
Consent and the Televisa Acknowledgement and Consent.

 

“Acquired Entity” means Liberty Brasil.

 

“Affiliate” means, at any date of determination, with respect to: (i) DIRECTV,
any Person Controlling, Controlled by, or under common Control with, DIRECTV;
(ii) Liberty, any Person, Controlling, Controlled by, or under common Control
with, Liberty; provided, that (x) none of News nor any of its subsidiaries shall
be deemed to be Affiliates of DIRECTV, and (y) none of Sky Brasil, Innova,
Innova Holdings, MCOP, Techco, Sky Partners nor any of their respective
subsidiaries shall be deemed to be Affiliates of Liberty.

 

“Affiliated Group” means any affiliated group within the meaning of Code Section
1504 (or any similar group defined under a similar provision of state, local or
foreign Law).

 

“Agreement” has the meaning provided in the preamble of this Agreement.

 

“Amended Liberty Brasil Articles of Association” means the amendment to the
Articles of Association of Liberty Brasil, which amendment, when duly filed with
the Junta Comercial do Estado de São Paulo, shall effect the (a) transfer of the
Liberty Brasil Quotas to the Purchaser and (b) change in the name of Liberty
Brasil following the Brazil Closing.

 

“Assets” means the shares of capital stock and other equity interests in the
Acquired Entities.

 

“Books and Records” means books, records, files, papers, minute books, tax
records and other corporate records (including historical financial records),
whether in hard copy or computer format.

 

“Brazil Closing” means the closing of the Brazil Transaction.

 

“Brazil Closing Date” means the date on which the Brazil Closing takes place.

 

“Brazil PAS Guarantee” means the guarantee dated March 5, 1998, issued by
Liberty under the Second Amended and Restated Purchase and Sale Agreement
between PanAmSat and Sky Brasil, dated as of March 5, 1998.

 

“Brazil Straddle Period” has the meaning provided in Section 10.4

 

“Brazil Transaction” means the transactions contemplated by Section 2.1.

 

Exhibit 9 - Page 1



--------------------------------------------------------------------------------

EXECUTION COPY

 

“Business Day” means any day, other than a Saturday or a Sunday or a day on
which banking institutions in the Federative Republic of Brazil; New York
(United States of America); Mexico D.F. (Mexico) or Bogota (Colombia) are
authorized or obligated by law or executive order to close.

 

“Claim Notice” has the meaning provided in Section 9.2.1.

 

“Closing Dates” means the Brazil Closing Date, the Mexico Option Closing Date
and the MTS Platform Closing Date, collectively.

 

“Closings” means the Brazil Closing, the Mexico Option Closing and the MTS
Platform Closing, collectively.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

“Control” (together with the correlative meanings, “Controlled by” or “under
common Control with”) means the possession, direct or indirect, of the power to
direct, or cause the direction of, the management and policies of a Person
whether through the ownership of shares or ownership interests, voting rights,
by contract or otherwise.

 

“Current Tax Audit” means the audit currently pending before the IRS relating to
adjustments under Section 482 of the Code with respect to MCOP for the years
1998 through 2000.

 

“Determination Date” has the meaning provided in the Option Agreement dated as
of the date hereof by and among News, Innova and Innova Holdings providing for
the grant by Innova Holdings and Innova to News of two options to acquire up to
a 15% direct and indirect equity interest in Innova and Innova Holdings.

 

“DIRECTV” has the meaning provided in the preamble of this Agreement.

 

“DIRECTV Indemnitee” has the meaning provided in Section 9.1.1.

 

“DIRECTV Other Purchase Agreements” has the meaning provided in the Recitals.

 

“DTH Business” has the meaning provided in the Recitals.

 

“Equipment Lessors means General Foods Credit Investors No. 1 Corporation and
State Street Bank and Trust Company of Connecticut, National Association, and
their respective successors-in-interest.

 

“Exercise Notice” has the meaning provided in Section 2.2(b).

 

“Fundamental Representations” has the meaning provided in Section 9.3.

 

“Globo” has the meaning provided in the Recitals.

 

“Globo Acknowledgement and Consent” means the Acknowledgement, Consent and
Agreement being delivered by Globo in the form attached hereto as Appendix A.

 

2



--------------------------------------------------------------------------------

EXECUTION COPY

 

“Governmental Consents” means all governmental consents, filings, permits,
registrations, declarations and approvals that are necessary or appropriate in
order to consummate the transactions contemplated by this Agreement.

 

“Governmental Entity” means any governmental department, commission, board,
bureau, agency, court or other instrumentality of any country or any state,
county, parish, municipality, jurisdiction or other political subdivision
thereof.

 

“Indemnified Party” means either a Liberty Indemnitee or a DIRECTV Indemnitee.

 

“Indemnifying Party” has the meaning provided in Section 9.2.1.

 

“Independent Accountant” means an accounting firm of national or international
reputation approved (which approval shall not be unreasonably withheld) by both
the Indemnified Party and Indemnifying Party.

 

“Innova” has the meaning provided in the Recitals.

 

“Innova Credit Agreement” means the Credit Agreement dated as of July 22, 2002,
by and among Innova, Corporacion Novavision, S. de R.L. de C.V., News America
Incorporated, Televisa and Liberty Mexico.

 

“Innova Funding” means, collectively, any (i) payment by Liberty or any of its
Affiliates pursuant to a call, assessment or similar event involving the
requirement by Innova or Innova Holdings that its equity holders make to such
company any capital contribution, funding or advance (including an advance for
future capital increases, an advance through deferral of trade receivables or a
contribution to offset losses of such company and whether such advance is
convertible into equity or not), or (ii) guaranty payment made by Liberty or its
Affiliates under the Mexico PAS Guarantee.

 

“Innova Holdings” has the meaning provided in the Recitals.

 

“Innova Shares” means all of the issued and outstanding social parts of Innova
and Innova Holdings owned directly or indirectly by Liberty on the Mexico Option
Closing Date.

 

“IRS” means the U.S. Internal Revenue Service.

 

“Knowledge” means, with respect to any Person other than natural persons, the
actual knowledge of its officers, directors and senior management and, in the
case of natural persons, the actual knowledge of such person.

 

“Law” means any statute, law, ordinance, rule, applicable court decision or
regulation.

 

“Liberty” has the meaning provided in the Preamble.

 

“Liberty Acknowledgement and Consent” means the Acknowledgement, Consent and
Agreement being delivered by Liberty in the form attached hereto as Appendix B.

 

3



--------------------------------------------------------------------------------

EXECUTION COPY

 

“Liberty Brasil” has the meaning provided in the Recitals.

 

“Liberty Brasil Purchase Price” has the meaning provided in Section 3.1.1(a)

 

“Liberty Brasil Quotas” means the quotas and other equity interests in Liberty
Brasil owned directly or indirectly by Liberty.

 

“Liberty Brazil US” means Liberty Brasil DTH, Inc., a Colorado corporation, and
Liberty Brazil II, Inc., a Delaware corporation.

 

“Liberty Brazil US 1” means Liberty Brasil DTH, Inc., a Colorado corporation.

 

“Liberty Brazil US 2” means Liberty International DTH, Inc., a Colorado
corporation.

 

“Liberty Indemnitee” has the meaning provided in Section 9.1.2.

 

“Liberty Mexico” has the meaning provided in the Recitals.

 

“Liberty MTS Entities” means Liberty Multicountry DTH, Inc., a Colorado
corporation, Liberty International DTH Inc., a Colorado corporation, and Liberty
Latin Partners, Inc., a Delaware corporation.

 

“Liberty Multicountry” means Liberty Multicountry DTH, Inc., a Colorado
corporation.

 

“Liberty Techco” means Liberty International DTH Inc., a Colorado corporation.

 

“Liberty Sky Partners” means Liberty Latin Partners, Inc., a Delaware
corporation.

 

“Liens” means all liens, pledges, claims, voting agreements, voting trusts,
proxy agreements, security interests, restrictions, possessory interests,
conditional sale or other title retention agreements, rights of first refusal,
mortgages, tenancies, easements, rights-of-way, covenants, encumbrances and
other burdens, options or restrictions of any kind.

 

“Loss” means any out-of-pocket cost, damage, disbursement, expense, Tax,
liability, judgment, loss, deficiency, obligation, penalty or settlement of any
kind or nature (whether civil or criminal, or based on negligence, trespass,
intentional tort, strict liability, contribution or indemnification, or
otherwise), whether foreseeable or unforeseeable, including interest or other
carrying costs, penalties and related reasonable legal, accounting and other
professional fees and expenses.

 

“MCOP” has the meaning provided in the Recitals.

 

“MCOP Interest” means the 10% partnership interest in MCOP held by Liberty
Multicountry.

 

“MCOP Transponder Agreements” means the Transponder Service Agreement between
PanAmSat and MCOP, dated as of March 5, 1998, as amended, supplemented, waived
or modified, any related agreement and all guarantees and affirmations of
guarantees issued by Liberty in connection with the foregoing.

 

4



--------------------------------------------------------------------------------

EXECUTION COPY

 

“Mexico Option” has the meaning provided in Section 2.2(a).

 

“Mexico Option Closing” means the closing of DIRECTV’s exercise of the Mexico
Option pursuant to this Agreement.

 

“Mexico Option Closing Date” means the date on which the Mexico Option Closing
takes place.

 

“Mexico Option Exercise Price” has the meaning provided in Section 3.1.1(b)

 

“Mexico PAS Guarantee” means the Guaranty dated as of February 8, 1999, issued
by Liberty in favor of PanAmSat severally guaranteeing 10% of the obligations of
Corporacion de Radio y Television del Norte de Mexico, S. de R.L. de C.V. under
the Transponder Services Agreement, dated February 8, 1999, with PanAmSat.

 

“Mexico Transaction” means the transactions to be effected upon DIRECTV’s
exercise of the Mexico Option.

 

“MTS Equipment Lease Guarantee” means the Guaranty dated as of December 26, 1997
in favor of General Foods Credit Investors No. 1 Corporation and State Street
Bank and Trust Company of Connecticut, National Association by News, Globo,
Televisa and Liberty.

 

“MTS Equipment Lease Release” means an agreement that terminates, and releases
in full Liberty of its obligations as guarantor under, the MTS Equipment Lease
Guarantee, in form and substance reasonably acceptable to Liberty and DIRECTV
and executed by the Equipment Lessors.

 

“MTS Partnership Agreements means the Agreement of General Partnership of MCOP
dated as of October 24, 1997, by and among DTH USA, Inc., SESLA, Inc., Televisa
MCOP Holdings, Inc. and Liberty Multicountry DTH, Inc.; the Amended and Restated
Agreement of Partnership of Techco dated as of July 25, 1997, by and among News
America DTH Techco, Inc., DTH USA, Inc., Televisa DTH Techco, Inc. and Liberty
International DTH, Inc.; and the Agreement of General Partnership of Sky
Partners dated as of April 15, 1998, by and among DTH USA, Inc., SESLA, Inc.,
Televisa DTH Techco, Inc. and Liberty Latin Partners, as amended as of November
3, 1999.

 

“MTS Partnership Interests” means the partnership interests in MCOP, Techco and
Sky Partners owned directly or indirectly by Liberty.

 

“MTS PAS Guarantee” means the Guaranty dated March 5, 1998 by Liberty for the
benefit of PanAmSat under the Transponder Service Agreement dated March 5, 1998,
by and between MCOP and PanAmSat.

 

“MTS Platform” has the meaning provided in the Recitals.

 

“MTS Platform Closing” means the closing of the MTS Platform Transaction.

 

“MTS Platform Closing Date” means the date hereof.

 

5



--------------------------------------------------------------------------------

EXECUTION COPY

 

“MTS Platform Offset Amount” has the meaning provided in Section 3.1.1(c).

 

“MTS Platform Shares” means all of the issued and outstanding shares of capital
stock of the Liberty MTS Subsidiaries as of the MTS Platform Closing Date.

 

“MTS Platform Transaction” means the transactions contemplated by Section 2.3.

 

“News” has the meaning provided in the Recitals.

 

“News Acknowledgement and Consent” means the Acknowledgement, Consent and
Agreement being delivered by News in the form attached hereto as Appendix C.

 

“News/DIRECTV Brazil Transaction” means the sale by News to DIRECTV (or its
designee), and purchase by DIRECTV (or its designee), of News’ indirect interest
in Sky Brasil, pursuant to the News/DIRECTV Latin America Purchase Agreement.

 

“News/DIRECTV Latin America Purchase Agreement” has the meaning provided in the
Recitals.

 

“News Mexico Option 2” means the option granted by News to DIRECTV to acquire
News’ or its Affiliates’ indirect equity interests in Innova as set forth in the
News/DIRECTV Latin America Purchase Agreement.

 

“Notice Period” has the meaning provided in Section 9.2.

 

“Organizational Documents” means, with respect to any Person, the articles of
association, bylaws, stockholders agreement or comparable organizational
documents for such Person.

 

“PanAmSat” means PanAmSat International Systems, Inc., a Delaware corporation,
formerly known as PanAmSat Corporation.

 

“PanAmSat Release” means an agreement that terminates, and releases in full
Liberty and its Affiliates, if applicable, of its obligations as guarantor
under, the Brazil PAS Guarantee, the Mexico PAS Guarantee and the MTS PAS
Guarantee, in form and substance reasonably acceptable to Liberty and DIRECTV
and executed by PanAmSat.

 

“Parties” means Liberty and DIRECTV.

 

“Permitted Liens” means: (i) Liens for taxes, assessments or similar charges or
levies not yet due or payable or being contested in good faith (which contest
has been disclosed to DIRECTV), and (ii) statutory Liens of landlords and
mechanics’ Liens arising by operation of law in the ordinary course of business
(which Liens have been disclosed to DIRECTV).

 

“Person” means any natural person, corporation, limited liability company,
limited partnership, general partnership, joint stock company, joint venture,
association, company, trust, bank trust company, land trust, business trust or
other organization, whether or not a legal entity, and any government or agency
or political subdivision thereof.

 

6



--------------------------------------------------------------------------------

EXECUTION COPY

 

“Post-Brazil Closing Tax Period” means any Tax period beginning on or after the
Brazil Closing Date.

 

“Pre-Brazil Closing Tax Period” means any Tax period ending on or before the
Brazil Closing Date.

 

“Pre-Brazil Closing Taxes” means (i) all Taxes imposed on or with respect to
Liberty Brasil or asserted against the properties, income or operations of
Liberty Brasil for any taxable period of Liberty Brasil or portion thereof
ending on or prior to the Brazil Closing Date, including the pre-Brazil Closing
portion of any Brazil Straddle Period (as determined pursuant to Section 10.4
hereof), and (ii) Taxes of another Person claimed from Liberty Brasil as a
result of Liberty Brasil being included prior to Brazil Closing Date in a
combined, consolidated or unitary tax group under Treasury Regulations §1.1502-6
(or any similar provision of state, local or foreign Law) or, as a transferee or
successor, by contract or otherwise; provided, however, that any Pre-Brazil
Closing Taxes included in this subsection (ii) of “Pre-Brazil Closing Taxes”
shall specifically not include Taxes of another Person claimed from Liberty
Brasil with respect to any period beginning after the Brazil Closing Date.

 

“Programco” means Sky Entertainment Programming Latin America, LLC, a Delaware
limited liability company and a wholly owned subsidiary of Sky Partners.

 

“Purchase Price” has the meaning provided in Section 3.1.1.

 

“Purchaser” means DIRECTV and/or its designee or designees, which designee(s)
need not be the same entity or entities for each of the transactions
contemplated hereby.

 

“Quotaholders’ Agreement” means the Quotaholders’ Agreement of Sky Brasil dated
as of July 31, 1997, as amended, by and among a subsidiary of Globo, a
subsidiary of News, Liberty Brasil and Sky Brasil.

 

“Related Agreements” means the agreements set forth on Exhibit 2 to this
Agreement and the DIRECTV Other Purchase Agreements, collectively.

 

“Serviceco” means Sky Latin America, LLC, a Delaware limited liability company
and a wholly owned subsidiary of Sky Partners.

 

“Sky Brasil” has the meaning provided in the Recitals.

 

“Sky Brasil Funding” means, collectively, any (i) payment made by Liberty or any
of its Affiliates pursuant to a call, assessment or similar event involving the
requirement by Sky Brasil that its equity holders make to such company any
capital contribution, funding or advance (including an advance for future
capital increases, an advance through deferral of trade receivables or a
contribution to offset losses of Sky Brasil and whether such advance is
convertible into equity or not), or (ii) guaranty payment made by Liberty or its
Affiliates under the Brazil PAS Guarantee.

 

7



--------------------------------------------------------------------------------

EXECUTION COPY

 

“Sky Brasil Shares” means all of the issued and outstanding quotas of Sky Brasil
and unconverted Sky Brasil quotaholder funding owned directly or indirectly by
Liberty as of the Brazil Closing Date.

 

“Sky Brasil Transponder Agreements” means the Second Amended and Restated
Transponder Purchase and Sale Agreement between PanAmSat and Sky Brasil, dated
as of March 5, 1998, as amended, supplemented, waived or modified, any related
agreements and all guarantees and affirmations and confirmations of guarantees
issued by Liberty in connection with the foregoing

 

“Sky Partners” has the meaning provided in the Recitals.

 

“Sky Partners Interests” means the 10% partnership interest in Sky Partners held
by Liberty Sky Partners.

 

“Taxes” means all taxes, charges, fees, duties, levies, or other like
assessments, including, without limitation, income, gross receipts, excise, real
and personal property, sales, use, transfer, license, payroll, withholding,
social security, franchise, unemployment insurance, workers’ compensation,
employer health tax or other taxes, imposed by any Governmental Entity and shall
include any interest, penalties or additions to tax attributable to any of the
foregoing.

 

“Tax Return” means all returns, declarations, reports, forms, estimates,
information returns, statements or other documents (including any related or
supporting information) filed or required to be filed with or supplied to any
Governmental Entity in connection with any Taxes.

 

“Tax Sharing Agreements” means all existing agreements or arrangements (other
than this Agreement) that provide for the allocation, apportionment, sharing or
assignment of any Tax liability or benefit.

 

“Techco” has the meaning provided in the Recitals.

 

“Techco Interest” means the 10% partnership interest in Techco held by Liberty
Techco.

 

“Televisa” has the meaning provided in the Recitals.

 

“Televisa Acknowledgement and Consent” means the Acknowledgement, Consent and
Agreement being delivered by Televisa in the form attached hereto as Appendix D.

 

“Transaction Documents” means the documents and instruments delivered in
connection with the Transactions at the Closings thereof.

 

“Transactions” means, collectively, the Brazil Transaction, the Mexico
Transaction and the MTS Platform Transaction.

 

8